DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 11/30/2020, 04/06/2021, & 07/28/2021.  These IDS have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-16, 19, and 21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Collin et al. (“Microfabricated Gas Chromatograph for Rapid, Trace-Level Determination of Gas-Phase Explosive Marker Compounds”, Analytical Chemistry, v. 86, pp. 655-663 plus supplemental information, 2014; hereinafter “Collin”).

Regarding claim 12, Collin discloses  a method of analyzing at least one chemical compound in a gas mix (abstract), the method comprising directing flow of the gas mix through a trap (figure 1, “Sampler”) to concentrate at least a quantity of the chemical compound (p. 656 column 1, last paragraph, “a stainless-steel tube packed with a dual-adsorbent bed that serves as a selective high-volume sampler” along with p. 656, column 2, first full paragraph, “sampling mini-pump (Pump 1) would draw an air sample through the pretrap and the manifold-mounted sampler to capture the marker compounds and the fraction of potential interfering air contaminants within a volatility range similar to that of the markers”), redirecting flow of the gas mix through a filter to provide a filtered gas flow to the trap (p. 656, top of column 2, “adsorbent-packed scrubbers are used to clean the ambient-air carrier gas used during focusing and analysis”), releasing at least a quantity of the concentrated chemical compound into the filtered gas flow (p. 656, column 2, first full paragraph, “Pump 1 would push scrubbed ambient air in the opposite direction through the sampler as it is resistively heated to desorb and transfer the captured vapors”), and analyzing at least a quantity of the released concentrated chemical compound (figure 1:CR array, p. 656, column 1, first full paragraph, “detection with the MPN-coated CR array, which produces a response 
  
Regarding claim 13, Collin discloses the at least one chemical compound comprises at least one organic compound (p. 657, column 1, first full paragraph).
  
Regarding claim 14, Collin discloses the at least one organic compound comprises at least one volatile organic compound (p. 657, column 1, first full paragraph).  

Regarding claim 15, Collin discloses analysis of at least a quantity of the released concentrated chemical compound comprises running at least a quantity of the released concentrated chemical compound through a gas chromatography column (figure 1: microcolumn, p. 656, second column, first full paragraph).
  
Regarding claim 16, Collin discloses the gas chromatography column is selected from the group consisting of a gas-solid adsorption chromatographic column, and a gas-liquid gas chromatography column (p. 657, column 1, “Primary Analytical Components”).  
Regarding claim 19, Collin discloses the gas mix is an environmental gas mix (p. 655, first column, first paragraph).  

Regarding claim 21, Collin discloses the gas mix is air (p. 655, first column, first paragraph).  
 Page 4 of 5 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Collin in view of Dennis et al. US 2017/0074857; “Dennis”).

Regarding claim 17, Collin discloses all the limitations of claim 12 on which this claim depends.
Collin does not explicitly disclose analysis of at least a quantity of the released concentrated chemical compound comprises identifying the organic compound by a method selected from the group consisting of photo ionization, mass spectrometry, spectrophotometry, and thermal conductivity.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a detector as taught by Dennis in Collin’s apparatus for the purpose of using an efficient and inexpensive detector with high sensitivity to detect VOCs.

Regarding claim 18, Dennis further teaches quantifying the chemical compound (¶ [1023]).
The reasons and motivation for combining are the same as recited in the rejection of claim 17 above.   

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Collin in view of Tzeng et al. (““A Portable Micro Gas Chromatography System for Lung Cancer
Associated Volatile Organic Compound Detection”, IEEE Journal of Solid-State
Circuits, vol. 51, No. 1, pp. 259-272; “Tzeng”).

Regarding claim 20, Collin discloses all the limitations of claim 12 on which this claim depends.
Collin is silent to the gas mix comprises gases exhaled or otherwise originating from a human subject.  
In the same field of endeavor, Tzeng teaches in figure 1 a miniature gas analysis device in which the gas mix comprises gases exhaled or otherwise originating from a human subject (p. 259, second column, first full paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to apply Collin’s method to exhaled gases as taught by Tzeng for the purpose of early cancer detection in a point-of-care setting (p. 259, paragraph spanning columns 1 and 2).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863